08/26/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0417


                                       OP 20-0417
                                   _________________

WATCHTOWER BIBLE AND TRACT
SOCIETY OF NEW YORK, INC., CHRISTIAN
CONGREGATION OF JEHOVAH'S
WITNESSES, and THOMPSON FALLS
CONGREGATION OF JEHOVAH'S
WITNESSES,

             Petitioners,
                                                                    ORDER
      v.

MONTANA TWENTIETH JUDICIAL DISTRICT
COURT, SANDERS COUNTY, and THE
HONORABLE ELIZABETH A. BEST,
PRESIDING JUDGE,

             Respondents.
                                   _________________

       Earlier this year, this Court reversed the Twentieth Judicial District Court’s order
granting summary judgment to Plaintiffs Alexis Nunez and Holly McGowan on their
negligence per se claim in that court’s Sanders County Cause No. DV-16-084 and ordered
summary judgment for Defendants. Nunez v. Watchtower Bible & Tract Soc’y of N.Y., Inc.,
2020 MT 3, ¶ 34, 398 Mont. 261, 455 P.3d 829. Upon return to the District Court and
Watchtower’s substitution of the presiding judge, Plaintiffs moved for leave to proceed with
their previously dismissed claims for common law negligence and to file a second amended
complaint. Defendants now petition this Court for a writ of supervisory control to reverse
the District Court’s June 10, 2020 order granting the Plaintiffs’ motion. The Court will
entertain a summary response.
       IT IS THEREFORE ORDERED that the Twentieth Judicial District Court, the
Plaintiffs in Sanders County Cause No. DV-16-084, or both, are granted thirty (30) days
from the date of this Order within which to file a response to the Petition in accordance with
M. R. App. P. 14(7)(a).
      The Clerk is directed to provide immediate notice of this Order to all counsel of
record in the Twentieth Judicial District Court’s Sanders County Cause No. DV-16-084 and
to the Honorable Elizabeth A. Best, presiding District Court Judge.




                                                                           Electronically signed by:
                                                                                  Beth Baker
                                                                      Justice, Montana Supreme Court
                                                                               August 26 2020